Citation Nr: 1243696	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  09-26 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for hepatitis.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran had active service from July 1967 to August 1970. 

These claims come before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Muskogee, Oklahoma. 

The Veteran was afforded a Board hearing by videoconference technology in August 2012.  There were extensive disruptions of audio noted in the Veteran's hearing transcript.  The Board sent the Veteran a letter dated in October 2012, explaining the situation and offering an additional hearing.  He was advised that if he did not respond within 30 days, it would be assumed that he did not want another hearing.  The Veteran did not respond within the thirty days provided and, thus, the Board assumes that the Veteran does not wish an additional hearing.

The claims for service connection for hearing loss and hepatitis were denied in rating decisions dated in February 1984 and February 1992.  New and material evidence or notices of disagreement were not received within one year of the notice of these decisions.  Ordinarily new and material evidence would be required to reopen the claims.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a)-(b) (2012).  

In March 2008, the RO received relevant service personnel records that had not previously been considered.  These records were in existence at the time of the previous denials.  VA has adopted a regulation providing that when such records are received, the prior decisions will be reconsidered without the requirement for new and material evidence.  38 C.F.R. § 3.156(c) (2012).  The claims for service connection for hearing loss and hepatitis are therefore being considered on a de novo basis.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Service treatment records show that hearing loss was identified on the examination when the Veteran was inducted into service in 1967.  Specifically, there was a 50 decibel loss in both ears at 4000 Hertz.  The examination for separation from service in July 1970 showed only a 15 decibel loss; but there was an increase in decibel loss at other frequencies.  The shift in other frequencies did not; however, rise to the level of a hearing loss disability for purposes of VA benefits.  See 38 C.F.R. § 3.385 (2012).  It is also not clear whether the shift was the result of different testing standards.  An opinion is needed as to whether the Veteran has a current hearing loss and whether the shift in service indicated an increased disability.

The Veteran contended during his hearing testimony that he has hypertension that is secondary to his service-connected PTSD.  There is no medical opinion of record concerning whether the Veteran's hypertension is aggravated by or secondary to his service-connected PTSD.  VA has recognized that there is some evidence to indicate that PTSD is related to cardiovascular disorders, and studies have found an association between PTSD and poor cardiovascular health.  See www.ptsd.va.gov/professional/pages/ptsd-physical-health.asp.  There is; also medical literature suggesting a link between PTSD and hypertension.  See A. McFralane, The Long Term Costs of Traumatic Stress: Intertwined Physical and Psychological Consequences, World Psychiatry, February 9, 2010, at 3-10.  An examination is needed to determine whether there is a relationship between the Veteran's diagnosed hypertension and PTSD.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran claims that he has had symptoms consistent with COPD since returning from Vietnam and that he believes such condition is secondary to Agent Orange exposure.  The Veteran is competent to report symptoms which he believes are consistent with COPD.  Thus, the Veteran should be afforded a VA examination to obtain an opinion as to whether the Veteran has a respiratory disability which is related to active service or any incident of active service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran claims that he was diagnosed in-service with hepatitis.  The Veteran's separation examination dated July 1970 indicates that the Veteran had hepatitis in 1962.  The Veteran indicated during his hearing testimony that he is unsure whether he had hepatitis prior to service but that he was treated for it in service and has continued to have symptoms of such, namely yellow eyes.  The Veteran's spouse wrote a statement dated in August 2012 which supports the Veteran's contentions.  Thus, the Veteran should be afforded an examination in order to determine the Veteran's claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's claims for service connection on a secondary basis, although the Veteran was provided with notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in January 2008, that notice did not advise the Veteran of the elements of service connection on a secondary basis.  Thus, the Veteran must be so notified on remand.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a VCAA notification letter which informs him of the evidence needed to substantiate entitlement to service connection for hypertension on a secondary basis.  

2.  Afford the Veteran an examination to determine whether he has current hearing loss related to service.

The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should answer the following questions:

Was there an increase in the Veteran's underlying hearing loss in service and what is the significance, if any, of any shifts in hearing thresholds during service?

Does the Veteran have current hearing loss disability for VA purposes?

If he has current hearing loss disability, is all or part of that disability the result of noise exposure in service?

The examiner should provide reasons for these opinions that take into account the Veteran's reports.

2.  The Veteran should be afforded a VA examination to determine whether his current hypertension (i.e. hypertension shown at any time since November 2007) is related to service, including service connected PTSD.

The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should express an opinion as to whether it is more likely, less likely, or at least as likely as not that hypertension was caused or permanently worsened beyond its natural progression by the Veteran's service-connected PTSD.  

If PTSD is found to have aggravated hypertension, the examiner should opine as to whether there is medical evidence created prior to aggravation or at any time before the hypertension reached its current level, that shows a baseline for the disability.  

The reasons for all opinions expressed must be provided.

3.  Schedule the Veteran for a VA examination to determine whether any respiratory disease or disability demonstrated since November 2007 is related to a disease or injury in service.  All indicated tests and studies should be conducted. 

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran has a respiratory disease or disability that had its onset in service or is otherwise related to a disease or injury in service, to include as due to exposure to Agent Orange. 

The examiner must provide reasons for each opinion.  The examiner should consider the Veterans reports of symptoms dating back to service.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The absence of evidence of treatment for a respiratory illness in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history; and such reports, including those of a history of a respiratory illness in the years since his discharge from service, must be specifically acknowledged and considered in formulating any opinions. 

If the examiner rejects the Veteran's reports, the examiner should provide a reason (other than the absence of supporting evidence in the record) for doing so. 

4.  Schedule the Veteran for a VA examination to determine whether he has current hepatitis related to service.  All indicated tests and studies should be conducted. 

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should opine as to whether the Veteran's currently alleged hepatitis disability clearly and unmistakably pre-existed service and, if so, whether the disability was clearly and unmistakably not aggravated (underwent no permanent increase in disability) in active service beyond the normal progression of the disease. 

If the Veteran's current alleged hepatitis disability did not clearly and unmistakably pre-exist service, and was clearly and unmistakably not aggravated in service; the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the currently alleged hepatitis disability was aggravated in service or is otherwise the result of a disease or injury which began in service. 

The examiner must provide a rationale for each opinion. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports, including those of a continuity of symptomatology, must be specifically acknowledged and considered in formulating any opinions. 

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 

5.  If the benefits sought on appeal remains denied, issue a supplemental statement of the case, before the case is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).




